Citation Nr: 0945930	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  03-34 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis, to include as a result of exposure to Agent 
Orange.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as a result of exposure 
to Agent Orange.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for dental trauma for 
treatment purposes.

5.  Evaluation of bilateral hearing loss disability, 
currently rated as noncompensably disabling.

6.  Evaluation of coronary artery disease with myocardial 
infarction, currently rated as noncompensably disabling.

7.  Evaluation of residuals of a nasal fracture, currently 
rated as noncompensably disabling.

8.  Evaluation of residuals of fractured right little finger, 
currently rated as noncompensably disabling.

9.  Evaluation of internal derangement of the right knee, 
rated as noncompensably disabling prior to March 9, 2009, and 
as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in February 2005.  A transcript of the 
hearing has been associated with the record.

The case was remanded for additional development of the 
record and to ensure issuance of appropriate notice in March 
2007.

In its March 2007 remand, the Board noted that the Veteran 
appeared to be seeking benefits for residuals of gunshot 
wounds and shrapnel wounds received in 1965.  The issue was 
referred to the AOJ; however, review of the record reflects 
that no action has been taken regarding these claims.  As 
such, they are again referred to the AOJ for appropriate 
action.  

The issues of service connection for a low back disability 
and a compensable evaluation for coronary artery disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC


FINDINGS OF FACT

1.  Pulmonary tuberculosis was not manifest in service or 
within 3 years of service discharge and is unrelated to 
service, to include exposure to Agent Orange.

2.  COPD was not manifest in service, and is unrelated to 
service, to include exposure to Agent Orange.

3.  The Veteran sustained trauma to teeth numbers 1 through 5 
in service; the Veteran has no loss of teeth due to loss of 
substance of the body of the maxilla or mandible or bone loss 
due to trauma.

4.  Teeth numbers 14 through 21 and 28 through 32 became 
missing more than 180 days after service entry.

5.  There is no evidence that the Veteran was provided 
written notice of the eligibility requirements for VA 
outpatient dental treatment at the time of his discharge. 

6.  Bilateral hearing loss disability is manifested by Level 
I hearing loss in each ear.

7.  Nasal fracture residuals are manifested by less than 50 
percent obstruction of each nostril.

8.  Right little finger fracture residuals are manifested by 
subjective complaints of pain and weakness.

9.  For the period prior to March 9, 2009, internal 
derangement of the right knee was manifested by subjective 
complaints of locking and cramping; instability was not 
shown.

10.  For the period from March 9, 2009, internal derangement 
of the right knee is manifested by flexion limited to 95 
degrees; instability is not shown.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  COPD was not incurred in or aggravated by service, and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A compensable dental condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1712 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.381 (2009).

4.  The criteria for dental treatment reasonably necessary 
for correction of the condition are met for teeth numbers 1 
through 5.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.381, 17.161(c) (2009).

5.  The criteria for one time dental treatment for teeth 
numbers 14 through 21 and 29 through 32 are met.  38 U.S.C.A. 
§ 1712 (West 2002 & Supp. 2008); 38 C.F.R. § 3.381, 17.161(b) 
(2009).

6.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, 
Diagnostic Code 6100, 4.86 (2009).

7.  The criteria for a compensable evaluation for residuals 
of a nasal fracture are not met.  38 U.S.C.A. §§ 1155, 5013, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.20, 4.97, DC 6502 (2009).

8.  The criteria for a compensable evaluation for residuals 
of fractured right little finger have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5227 (2002) and Diagnostic 
Codes 5227, 5230 (2009).

9.  For the period prior to March 9, 2009, the criteria for a 
compensable evaluation for internal derangement of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5260 (2009).

10.  For the period from March 9, 2009, the criteria for an 
evaluation in excess of 10 percent for internal derangement 
of the right knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that the burden of proving harmful 
error must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

A letter dated in January 2001 explained the compensation 
claims process.  The Veteran was told how VA would assist him 
in developing evidence supportive of his claim.  

Letters dated in February, April, and June 2001 advised the 
Veteran of the status of his claim.  

In October 2001 the Veteran was advised that VA was having 
difficulty obtaining his service treatment records.  He was 
told of alternate sources of information he might identify to 
help support his claim.  

A September 2003 letter provided information concerning the 
VCAA, including notice regarding the rating issues.  The 
Veteran was told the status of his appeal and told of the 
outstanding evidence necessary to establish the benefits he 
sought.

In May 2007 the Veteran was asked to identify evidence 
supportive of his claims.  He was told how VA would assist 
him in obtaining further relevant evidence.  The Veteran was 
also told how VA determines disability ratings and effective 
dates.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  Except as discussed below, the content of the 
notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Moreover, his 
claims were readjudicated, most recently in June 2009 when a 
supplemental statement of the case was issued to him.  
Therefore, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified records have 
been obtained and associated with the claims file.  VA 
examinations have been carried out, and the Board finds that 
they were adequate.  They were conducted by neutral, skilled 
providers who reviewed the Veteran's history and discussed 
the evidence of record as it related to the claimed 
disabilities.  The Veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Service Connection

As an initial matter, the Board notes that despite the AOJ's 
finding of combat service, the Veteran has not alleged that 
his claimed disabilities are the result of participation in 
combat with the enemy.  Therefore, the combat provisions of 
38 U.S.C.A. § 1154 (West 2002) are not applicable to the 
instant claims of entitlement to service connection.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
pulmonary tuberculosis manifests to a degree of 10 percent 
within three years from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Pulmonary Tuberculosis and COPD

Service personnel records disclose that the Veteran served in 
Vietnam.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).

In this context, "herbicide agent" is defined as a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii). 

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A January 1973 report of medical history indicates the 
Veteran's denial of asthma, shortness of breath, and chronic 
cough.

An October 1982 report of medical history also shows that the 
Veteran denied asthma, shortness of breath, and chronic 
cough.  He did endorse pain or pressure in his chest.  The 
examiner noted chest pain in the past with negative workup, 
not considered disabling.  Clinical examination was normal.

The Veteran reported respiratory difficulty while running in 
June 1983.  The assessment was probable heat exhaustion or 
Eustachian tube dysfunction.  

On discharge examination in August 1983 the Veteran again 
denied asthma, shortness of breath, and chronic cough.  He 
endorsed pain or pressure in his chest.  Clinically, his 
chest and lungs were normal.  It was reported that a June 
1983 chest x-ray was normal.  The examiner recommended a 
treadmill test.

The Veteran was hospitalized at Millard Fillmore Hospital in 
June 1989 for treatment of alcoholic pancreatitis.  Chest X-
rays revealed small linear densities in both lower lung 
fields.  The radiologist indicated that the possibility of 
fibrosis or atelectasis could not be differentiated from the 
study without previous comparison film.

An October 1995 record from Mt. Carmel Medical Clinic in the 
Republic of the Philippines indicates diagnoses of basal 
pneumonia and pulmonary tuberculosis.

Records from Tripler Army Medical Center note that the 
Veteran was admitted in December 1995 with a past medical 
history of COPD.  The Veteran was noted to be a two-pack-per-
day smoker.  With regard to the history of his present 
illness, the narrative summary indicates that the Veteran was 
air evacuated from the Philippines to Tripler for evaluation 
of increasing weakness of his lower extremities.  He stated 
that he was in his usual state of health until two  months 
prior to admission when he suddenly felt weak and collapsed, 
complaining of numbness of both lower extremities.  
Hospitalization in the Philippines resulted in findings 
suggesting pulmonary tuberculosis.  On discharge in January 
1996 the Veteran was noted to be improved.  His tuberculosis 
was noted to have been adequately treated.  The Veteran was 
transferred to a VA hospital in Arizona for continuation of 
treatment.  The final diagnosis included pulmonary 
tuberculosis and COPD.

The Veteran was examined for the purpose of a Social Security 
Administration disability determination in August 1996.  He 
reported that he was a longtime smoker of 40 years, and 
currently smoked two packs per day.  He stated that he failed 
pulmonary function tests in 1982, prior to retirement from 
the Marine Corps.  Following examination, the pertinent 
diagnoses were probable active tuberculosis, status post 
fourteen months of four-drug therapy by history; and COPD 
with active tobaccoism.  

In September 1996, the Veteran was awarded Social Security 
benefits for tuberculosis and COPD.

A November 1996 treatment record from Afable Medical Center 
notes an impression of COPD, lung cancer, pulmonary 
tuberculosis, and pneumonia.  

VA pulmonary function tests conducted in March 2000 revealed 
a severe obstructive lung defect.

In his August 2000 claim, the Veteran stated that he had not 
been treated by civilian or military providers since service.

A January 2001 VA treatment record notes a past medical 
history of tuberculosis and COPD, and indicates that the 
Veteran was a smoker.  The Veteran was advised to quit 
smoking.

On VA general medical examination in February 2001, the 
examiner noted the Veteran's report of lung cancer.  He 
stated that it seemed as if the Veteran's actual lung problem 
was COPD related to smoking, which the Veteran began at age 
16 and had continued to the present.  The Veteran reported 
that he had been short of breath for a number of years and 
that the symptom had progressed.  Physical examination 
revealed use of the accessory muscles for respiration.  There 
were mildly reduced breath sounds and minimal diaphragmatic 
movement on percussion.  The pertinent impressions were COPD 
and a history of tuberculosis, now apparently inactive.  

At his February 2005 hearing, the Veteran indicated that his 
pulmonary tuberculosis was in remission.  He testified that 
he had to retire early because of problems with breathing.  
He asserted that his COPD was either caused by exposure to 
Agent Orange or other chemicals while working as a mechanic.  

The Board has considered the foregoing, and has determined 
that service connection is not warranted for pulmonary 
tuberculosis or COPD on a presumptive basis.  In this regard, 
the Board notes that the Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 61 Fed. Reg. 57586-
57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 
42600-42608 (2002).  Although not determinative, it is a fact 
to be considered.  In this case, tuberculosis and COPD are 
not listed in 38 C.F.R. § 3.309(e).  Moreover, aside from the 
Veteran's assertions, the record does not contain evidence 
demonstrating a direct relationship between Agent Orange 
exposure and the Veteran's pulmonary tuberculosis or COPD.  
While the Board has considered the Veteran's statements, and 
notes that he is certainly competent to report symptomatology 
and when it occurred, it finds that the question of whether 
his pulmonary tuberculosis and COPD are related to herbicide 
exposure in service is a complex medical issue that is beyond 
the realm of a layman's competence.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Accordingly, entitlement to service connection for pulmonary 
tuberculosis and COPD on a presumptive basis is denied.
 
Although presumptive service connection based on exposure to 
herbicides is not warranted, the appellant is not precluded 
from establishing service connection for pulmonary 
tuberculosis and COPD on a direct basis.  See Combee.  The 
evidence demonstrates, however, that neither of these 
disabilities was present in service or for many years after 
discharge.  Manifestations of pulmonary tuberculosis were not 
shown within 3 years after service discharge.  Moreover, 
although  the Veteran was advised of the need for evidence 
showing the claimed disabilities from service until the 
present, he did not submit or identify such evidence.  In 
summary, the record discloses a remote, post-service onset of 
these claimed disabilities.  There is a remarkable lack of 
credible evidence of pathology or treatment in proximity to 
service or within many years of separation.  The  normal 
findings on examinations during service and the Veteran's 
specific denial of pertinent history on the occasion of those 
examinations are far more probative as to onset than his 
current lay statements to the contrary.  The Board finds the 
negative and silent record to be far more probative than the 
Veteran's remote, unsupported assertions.  Rather, the 
competent evidence clearly establishes that these claimed 
disabilities are not due to disease or injury in service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  While the record 
reflects diagnoses of pulmonary tuberculosis and COPD, it 
does not contain competent evidence which relates these 
claimed disabilities to any injury or disease in service, or 
to herbicide exposure.  Rather, the evidence demonstrates 
that the first indication of any lung pathology dates to June 
1989, nearly six years following discharge from service.  
Findings suggesting pulmonary tuberculosis are first noted in 
1995.  The Board acknowledges the Veteran's claim that he 
failed pulmonary function tests in service and had to retire 
early because of breathing problems; however, the record 
contradicts these more recent statements by the Veteran.  The 
Board has duly considered the Veteran's argument that these 
claimed disabilities are related to service, to include 
herbicide or other chemical exposure therein.  The Board 
finds that the etiology of these claimed disabilities is far 
too complex a medical question to lend itself to the opinion 
of a layperson.  See Jandreau.

The preponderance of evidence is against these claims and 
there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Accordingly, the benefit sought on appeal is denied.



	Dental Trauma

Disabilities of the teeth and gums, including treatable 
carious teeth, replaceable missing teeth, periodontal 
disease, and Vincent's stomatitis are not disabling 
conditions, and may be service connected solely for the 
purpose of determining entitlement to dental examination or 
outpatient treatment.  38 CFR § 3.381(a).

Dental disabilities which may be awarded compensable 
disability ratings are now set forth under 38 C.F.R. § 4.150 
(2009).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible or maxilla, nonunion or malunion of the mandible or 
maxilla, limited temporomandibular motion, loss of the ramus, 
loss of the condyloid or coronoid processes, loss of the hard 
palate, loss of teeth due to the loss of substance of the 
body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916 (2009).

As an initial matter, the Board notes that requests for the 
Veteran's service dental treatment records received a 
response that they were not available, and had apparently not 
been retired to the National Personnel Records Center (NPRC).  
One available service personnel record indicates that the 
Veteran was on dental hold in late 1962 at Parris Island, 
South Carolina.  An August 1962 enlistment examination notes 
the Veteran's dental condition as acceptable.  No missing 
teeth were indicated.  A 1966 reenlistment examination shows 
teeth numbers 1 through 5, 29, 30 and 32 missing on the right 
and teeth numbers 14, 15, 18, 19 and 20 missing on the left.  
The August 1983 separation examination shows teeth numbers 1 
through 5, 28, 30 and 31 missing on the right and teeth 
numbers 14, 16 through 19 and 21 missing on the left.  The 
front teeth were reportedly intact.  Examination and 
treatment records are negative for any diagnosis, finding, or 
abnormal complaint showing trauma to the Veteran's mouth.

At his February 2005 hearing, the Veteran stated that he 
suffered dental trauma twice.  He noted that the first 
incident occurred in 1962 at Parris Island, when he was 
involved in a scuffle and lost four teeth on the upper right 
side.  He indicated that the second incident occurred in 
Buffalo, New York in 1968 while he was on recruiting duty and 
that he was treated at a community health center for loss of 
his left front tooth and a chip of his right front tooth.  
His wife noted that he had been placed on dental hold in late 
1962.

On VA dental examination in February 2001, the Veteran 
reported dental trauma in 1962 and 1972.  The examiner noted 
that the Veteran had only six teeth remaining, teeth numbers 
22 through 27, and that several root tips were present.  
There was no bone loss of the mandible, maxilla or hard 
palate.  The examiner indicated that the Veteran was in need 
of routine care.

In April 2002, the RO issued a rating decision which noted 
that there was no record of dental trauma.

Review of the record has led the Board to conclude that the 
Veteran sustained dental trauma to teeth numbers 1 through 5 
in service.  In this regard, the service entrance examination 
showed all normal teeth.  The Veteran has consistently 
reported trauma to his teeth in 1962 that resulted in tooth 
loss.  At his hearing he reported that he lost 4 teeth on the 
upper right side at that time, and the dental hold in 1962 
provides some support for his claim.  The next dental record 
is that of 1966 that shows teeth numbers 1 through 5 missing, 
the teeth of the upper right side, lending further support to 
his claim of losing 4 teeth in 1962 as result of trauma.  The 
Board will resolve all reasonable doubt in his favor and 
conclude that the record provides sufficient corroboration of 
dental trauma to teeth numbers 1 through 5 to consider them 
service connected by reason of trauma.  With regard to all 
other teeth, the 1966 dental records also shows teeth numbers 
14, 15, 18, 19, 20, 29, 30 and 32 missing.  However, the 
Veteran's reports of dental trauma, other than that of 1962 
have been inconsistent and at odds with the dental findings 
on service examinations.  On VA examination in February 2001 
he reported dental trauma in 1972 but the 1966 examination 
shows multiple other teeth already missing, indicating that 
they were missing before any alleged trauma in 1972.  At his 
hearing he also reported dental trauma in 1968 when his left 
front tooth was knocked out and his right front tooth was 
chipped.  However, the dental examination on his August 1983 
retirement examination shows that his front teeth were 
present and without defect.  The evidence does not support a 
finding of inservice dental trauma resulting in missing teeth 
for any other teeth than teeth numbers 1 through 5.

With regard to service connection for compensation purposes, 
as noted above, under current VA regulations, compensation is 
only available for certain types of dental and oral 
conditions listed under 38 C.F.R. § 4.150, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of 
a portion of the maxilla. Compensation is available for loss 
of teeth only if the loss is due to loss of substance of body 
of maxilla or mandible.  Such loss is not shown in service 
records or on VA examination in February 2001, nor does he 
have any of the other dental disorders listed under 38 C.F.R. 
§ 4.150.  Accordingly, there is no basis for awarding service 
connection for compensation purposes.

Although not entitled to service connection for any dental 
condition for compensation purposes, the Veteran is entitled 
to service connection for treatment purposes for teeth 
numbers 1 through 5 pursuant to 38 C.F.R. § 17.161(c), Class 
II(a).  That section provides that for those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  As 
determined above, the Veteran meets the criteria and is, 
therefore, eligible for such treatment for teeth numbers 1 
through 5.

With regard to teeth other than teeth numbers 1 through 5, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  38 C.F.R. 
§ 3.381(a).  Service examination reports of 1966, April 1975, 
October 1982 and August 1983 at retirement, variously show as 
missing teeth 14 through 21 and 29 through 32.  Although some 
examiners may have been using different numbers to refer to 
the same teeth, the Board is unable to ascertain where that 
may have occurred and must, therefore, consider all such 
teeth to have become missing during service.  Further, these 
teeth were first noted missing in 1966, several years after 
entry into service.   Under 38 C.F.R. § 3.381(d)(1), teeth 
noted as normal at entry will be service-connected if they 
were filled or extracted after 180 days or more of active 
service.  In the absence of service dental records other than 
the periodic examination reports, the Board cannot ascertain 
the reason for the loss of these teeth and must accept that 
the criteria for establishing these teeth as service-
connected noncompensable conditions, although not due to 
trauma, are met.  

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (A) They served on active duty during the 
Persian Gulf War and were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval, or air service of not less than 90 days, or 
they were discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days; (B) 
Application for treatment is made within 180 days after such 
discharge or release; (C) The certificate of discharge or 
release does not bear a certification that the Veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed; and, (D) 
VA dental examination is completed within six months after 
discharge or release, unless delayed through no fault of the 
Veteran.  38 C.F.R. § 17.161(b)(1) (2009). 

38 U.S.C.A. § 1712(a)(2) provides that a veteran who is to be 
released from service shall be given a written explanation of 
the eligibility requirements for VA outpatient dental 
treatment.  The explanation shall be signed by the service 
member, or shall include a certification that the member 
refused to sign.  If there is no certification of record, the 
time limit for application is not considered to have begun 
and the completion of VA dental examination has been delayed 
through no fault of the Veteran.  See Mays v. Brown, 5 Vet. 
App. 302, 306 (1993).

In this case, the record shows that the veteran first applied 
for service connection for a dental disability in August 
2000, more than 180 days following his discharge from 
service.  Additionally, VA dental examination was not 
completed within six months after discharge.  However, review 
of the record also does not reveal any evidence showing that 
the Veteran signed a certification that he was given a 
written explanation of the eligibility requirements for VA 
outpatient dental treatment.  As such, although he is not 
shown to have applied for dental treatment within 180 days of 
his discharge from service and VA dental examination was not 
completed within six months of discharge, he is found 
eligible for VA dental treatment on a one-time completion 
basis.  Accordingly, and resolving all reasonable doubt in 
the Veteran's favor (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102), the Board finds that eligibility for VA outpatient 
dental (Class II) treatment, on a one-time completion basis, 
is established for teeth numbers 14 through 21 and 29 through 
32.  See 38 C.F.R. § 17.161(b)(1); Mays v. Brown, supra.

Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the schedule does not provide a noncompensable rating, 
such shall be assigned if the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2009).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disabilities have not significantly 
changed and no further stated ratings are warranted.

	Bilateral Hearing Loss Disability

Service treatment records include the report of an October 
1982 audiology test, which indicated the following puretone 
thresholds:




HERTZ





1000
2000
3000
4000

Right

10
10
15
30

Left

15
25
45
45


The examiner diagnosed high frequency hearing loss in the 
left ear, not considered disabling.

On separation examination in August 1983, audiological 
testing revealed the following puretone thresholds: 






HERTZ





1000
2000
3000
4000

Right

5
5
15
5

Left

5
15
25
35


On VA examination in February 2001, audiometric testing 
revealed the following puretone thresholds:




HERTZ





1000
2000
3000
4000
Average
Right

15
30
30
45
30
Left

35
30
45
45
39

Speech recognition scores were 96 for the right ear and 96 
for the left.  The diagnosis was mild high frequency 
sensorineural hearing loss bilaterally.

At his February 2005 hearing, the Veteran testified that he 
could hear people if they spoke up.  He stated that he never 
thought of getting hearing aids.  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2008).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
Veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the Veteran's 
disability rating.

The Board observes that application of the regulation to the 
findings on the February 2001  audiometric evaluation results 
in a numeric designation of I for the right ear and I for the 
left.  A noncompensable evaluation is warranted when those 
values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).  Thus, the record demonstrates 
that the schedular rating assigned by the RO is correct.

The Board has also considered whether the appellant has an 
exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  
However, the evidence demonstrates that the appellant did not 
have a threshold of 55 decibels or more at the indicated 
frequencies or a puretone threshold of 30 or less at 1000 
Hertz and 70 or more at 2000 Hertz.  Therefore, the 
provisions of 38 C.F.R. § 4.86 are not applicable in this 
case.

	Nasal Fracture Residuals

Service medical records reflect that the Veteran sustained a 
nasal fracture in April 1969.

At his February 2005 hearing, the Veteran testified that he 
had to breathe through his mouth when he exerted himself.  
His wife stated that he had strained breathing.

On VA examination in February 2009, a deviation of the nasal 
septum with bowing towards the right side was noted.  There 
was a cartilaginous spur protruding into the nasal airway 
along the maxillary crest on the left side.  The examiner 
noted that the bowing of the septal cartilage to the right 
caused an approximately 20 percent obstruction, and that the 
cartilaginous spur on the left contributed to less than 10 
percent obstruction.  He concluded that there was not 
complete obstruction of either nostril and that there was 
less than 50 percent obstruction of either nostril.

The Veteran's residuals of nose fracture are rated pursuant 
to Diagnostic Code 6502.  Under this code, a maximum rating 
of 10 percent is assigned for traumatic nasal septum 
deviation with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. § 
4.97. 

Review of the record has led the Board to determine that a 
compensable evaluation is not warranted for this disability.  
The VA examiner clearly stated that on the right, there was 
an approximately 20 percent obstruction, and on the left, the 
obstruction was less than 10 percent.  This does not warrant 
a compensable evaluation under the appropriate diagnostic 
code.  

The Board acknowledges that the Veteran is competent to 
report his symptoms and their perceived severity.  However, 
the more probative evidence consists of that prepared by 
neutral skilled professionals, and such evidence demonstrates 
that a compensable evaluation for residuals of nasal fracture 
is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

	Right Little Finger Fracture Residuals and Right Knee

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

		Right Little Finger

Service treatment records disclose that in July 1972 the 
Veteran sustained an undisplaced fracture to his right fifth 
finger, at the metacarpophalangeal joint.  

At the February 2005 hearing, the Veteran testified that he 
had arthritic pain in his finger and that he had trouble 
holding things with his right hand.  His wife stated that his 
finger froze up and that he was always complaining of pain.  
She indicated that at times, he could hardly move the finger.  

On VA orthopedic examination in March 2009, the Veteran 
reported pain and stiffness only with cold weather.  He 
denied swelling and stated that he took Tylenol.  He stated 
that the right small finger disability did not affect his 
hand or the other fingers.  He denied that it affected daily 
activities.  Physical examination revealed no tenderness to 
palpation and no swelling.  The Veteran was able to touch the 
tip of the thumb to the tip of the other four digits without 
gaps.  He was able to 
flex the lateral four digits completely to touch the proximal 
palmar crease with no complaint of pain.  Range of motion 
(extension/flexion) of the right small finger was measured as 
follows:  metacarpophalangeal 5/70, proximal interphalangeal 
0/105, and distal interphalangeal 0/70, without pain.  The 
examiner concluded that functional impairment was slight, and 
that there was no weakness, fatigability, or incoordination.  
He stated that the condition did not result in limitation of 
motion of the other digits or interfere with overall function 
of the hand.  He reiterated that functional impairment was 
minor.

The criteria for rating disabilities of individual fingers of 
the hand were revised during the pendency of this appeal 
effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 
2002).  Under the previous criteria, disabilities of the 
individual fingers were rated under Diagnostic Codes 5224, 
5225, 5226 and 5227, based upon ankylosis of the thumb, index 
finger, middle finger and any other finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 
(2002).  Under the rating criteria that became effective 
August 26, 2002, these Diagnostic Codes remained essentially 
the same, based upon ankylosis of the individual fingers, and 
new Diagnostic Codes 5228, 5229 and 5230 were added 
pertaining to limitation of motion of the thumb, index or 
long finger and ring or little finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2009).

Effective August 26, 2002, Diagnostic Code 5227, pertaining 
to ankylosis of the ring or little finger, provides that a 
noncompensable evaluation is warranted for favorable or 
unfavorable ankylosis. 

"Ankylosis" is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Dorland's 
Illustrated Medical Dictionary, 93 (30th ed. 2003). 

The new Diagnostic Code for limitation of motion of the ring 
or little finger provides a noncompensable evaluation for any 
limitation of motion of those digits.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2009).

In this case, the evidence does not support a compensable 
evaluation for this disability.  The examiner stated that the 
functional impairment caused by this disability is minor.  
Ankylosis is not present.  In any event, neither limitation 
of motion nor a finding of ankylosis would warrant a 
compensable evaluation under the pertinent diagnostic codes.  
Accordingly, the Board finds that a compensable evaluation is 
not for application.

While the Veteran is competent to report his symptoms and 
their perceived severity,  the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that a compensable evaluation 
for residuals of right little finger fracture is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

		Right Knee

During a VA general medical examination in February 2001, the 
Veteran was able to achieve a 50 percent squat.  The examiner 
did not otherwise address the Veteran's knees.

In an April 2002 rating decision, the RO noted that internal 
derangement of the right knee was diagnosed in 1979, but that 
no chronic residuals were noted on separation.  It indicated 
that a chronic knee disability was not diagnosed on VA 
examination, and if the Veteran desired an increased 
evaluation, he should request a VA examination regarding the 
issue.

The Veteran failed to report for a September 2003 VA general 
medical examination.

At the February 2005 hearing, the Veteran stated that his 
right knee locked up on him.  He and his wife indicated that 
he typically used a walker for long distances.  He indicated 
that at night, his knee cramped.

On VA examination in March 2009, the Veteran denied any 
surgery or use of a brace.  The examiner noted that the 
Veteran used a four-wheeled walker.  The Veteran denied 
present symptoms, to include pain or swelling.  He denied 
current treatment or affect on daily activities.  Physical 
examination revealed that the Veteran had a slight antalgic 
gait on the right without his walker.  There was tenderness 
anterolaterally.  The ligaments were stable.  McMurray's test 
was negative.  There was no effusion.  There was trace 
crepitus on active motion to palpation.  Manual muscle 
strength testing was 5/5.  Range of motion was extension to 
zero and flexion to 95 degrees, repeated three times.  The 
Veteran had minimal slight pain at terminal flexion.  The 
examiner concluded that there was moderate functional 
impairment, but no weakness or fatigability.  He did note 
that there was some incoordination and antalgic gait on the 
right.  He indicated that there was no subluxation or lateral 
instability, and no evidence of any dislocation or episodes 
of locking or effusion.  He also indicated that there was no 
ankylosis.  X-rays revealed mild degenerative arthritic 
changes.

In a June 2009 rating decision, the RO granted a 10 percent 
evaluation for degenerative changes of the right knee, 
effective in March 2009, the date of the VA examination 
showing degenerative changes of the joint.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees. A 10 percent rating is warranted where 
flexion of the leg is limited to 45 degrees and a 20 percent 
rating is warranted where flexion is limited to 30 degrees.  
Where flexion is limited to 15 degrees, a 30 percent rating 
is warranted. 

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2008).

In a General Counsel (GC) Precedent Opinion, VAOPGCPREC 9-
2004 (September 17, 2004), it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to adequately compensate for functional loss 
associated with injury to the leg.

Prior to March 9, 2009 the Veteran's right knee disability 
was evaluated as noncompensably disabling pursuant to the 
criteria for instability.  The Board has determined that a 
compensable evaluation is not warranted for this period.  In 
essence, the medical evidence is negative for any diagnosis 
or finding that would allow the application of a compensable 
evaluation.  The Board acknowledges that during his 2005 
hearing, the Veteran reported locking and cramping of his 
knee.  

However, there are no objective findings showing the 
functional equivalent of slight subluxation or lateral 
instability, arthritis, or compensable limitation of motion 
(flexion limited to 45 degrees and/or extension limited to 10 
degrees) of the right knee.  While the Board acknowledges the 
Veteran's statements in support of his claim and accepts that 
he is competent to report the severity of his symptoms, the 
more probative evidence consists of that prepared by neutral 
skilled professionals, and such evidence demonstrates that, 
for the period prior to March 9, 2009, a compensable 
evaluation the Veteran's right knee disability is not 
warranted.

Effective March 9, 2009, the RO recharacterized the Veteran's 
right knee disability as mild degenerative changes of the 
right knee and assigned a 10 percent evaluation based on 
limitation of flexion.  This 10 percent evaluation 
contemplates periarticular pathology productive of painful 
motion.  The Board has reviewed the pertinent evidence and 
has determined that a higher evaluation is not for 
application.  In this regard, the Board observes that a 
higher evaluation requires the functional equivalent of 
flexion limited to 30 degrees.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Such is not shown by the evidence.  Rather, the 
evidence establishes that his best range of motion is to 95 
degrees.  The lay and medical evidence establishes that the 
Veteran retains functional flexion better than 30 degrees, to 
include after repetitive motion.

The Board has considered whether a higher (separate) 
evaluation is warranted for instability of the right knee, 
but finds that there is no evidence pertaining to such 
symptoms.  Consideration has also been given to whether a 
higher evaluation is warranted for limitation of extension of 
the knee.  Extension has been shown to be full on all 
examinations of record.  As such a separate evaluation for 
limitation of extension, or functional equivalent of 
limitation of extension to a compensable degree, is not 
warranted.  Finally, the Board has also considered the 
possibility of a higher evaluation pursuant to diagnostic 
code 5258.  However, an evaluation in excess of 10 percent 
would not be warranted as there is an absence of reliable 
evidence of locking and effusion into the joint.

Accordingly, the Board finds that the disability does not 
more nearly approximate the criteria for a higher rating than 
those for the currently assigned 10 percent 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

	Extraschedular Consideration

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of the service-connected 
disorders but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the service-connected disabilities that are 
the subject of this decision.  Moreover, there has been no 
showing by the Veteran that the service-connected 
disabilities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating for either of the disabilities pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).


ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for dental disability for 
compensation purposes is denied.

Entitlement to service connection resulting from dental 
trauma to teeth numbers 1 through 5 for VA outpatient dental 
treatment purposes is granted.

Entitlement to service connection for dental disorder for 
teeth numbers 14 through 21 and 29 through 32 solely for the 
purpose of obtaining VA outpatient dental treatment on a one-
time completion basis is granted.

Entitlement to a compensable evaluation for bilateral hearing 
loss disability is denied.

Entitlement to a compensable evaluation for residuals of a 
nasal fracture is denied.

Entitlement to a compensable evaluation for residuals of 
fractured right little finger is denied.

For the period prior to March 9, 2009, entitlement to a 
compensable evaluation for internal derangement of the right 
knee is denied.

For the period from March 9, 2009, entitlement to an 
evaluation in excess of 10 percent for internal derangement 
of the right knee is denied.


REMAND

The Veteran contends that he injured his back when he fell 
off a pier in 1964.  Service records indicate that he was 
hospitalized for 6 days in November and December 1964 for a 
contusion of the lumbosacral spine.  The Board finds that 
examination to determine any relationship between any current 
back injury and any injury in service is warranted.

The Veteran submitted to a VA heart examination in February 
2009.  He and his wife reported that he had developed 
tachycardia approximately one year previously and had been 
hospitalized at Desert Good Samaritan Hospital.  They noted 
that he may have had a cardiac arrest.  The examiner noted 
that there were no records of the civilian care and seemed to 
suggest that such might alter his findings.  The Board 
concludes that these private treatment records would be 
helpful in determining the severity of the Veteran's coronary 
artery disease.  They should be sought and if obtained, 
associated with the record.

1.  Contact the Veteran and request that 
he provide an appropriate release for 
treatment of tachycardia at Desert Good 
Samaritan Hospital, and any other 
civilian care he has received for his 
claimed heart condition.  Upon receipt of 
the Veteran's response, obtain such 
records and associate them with the 
claims file.

2.  If records are obtained from Desert 
Good Samaritan Hospital, return the files 
to the February 2009 heart examiner for 
review and an addendum addressing whether 
his findings are changed in light of the 
newly obtained records.

3 Schedule the Veteran for appropriate 
examination to determine the nature and 
etiology of his current low back 
disability.  The claims folder must be 
made available to and be reviewed by the 
examiner prior to rendering the requested 
opinion.  The examiner is requested to 
express an opinion as to whether it is as 
likely as not (a 50 percent or higher 
probability) that his current low back 
disability had its onset in or is related 
to any injury in service, particularly 
the 1964 lumbosacral contusion noted on 
the Abstract of Service and Medical 
History.

4.  Thereafter, readjudicate the claims 
of entitlement to service connection for 
a low back disability and a compensable 
evaluation for coronary artery disease 
with myocardial infarction.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


